Citation Nr: 0921168	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1942 
to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed heart 
disorder is related to his military service.  He has reported 
that in July 1943, he was stationed at Schofield Barracks in 
Hawaii and was sent to the base hospital where he was found 
to have an erratic heart beat.  He states that he was placed 
on a heart monitor and given medication.  He reported being 
in the hospital for two weeks.  He also reports that in 
October 1945, he was in line to sign his discharge papers 
when he fell down and was taken to Camp Pickett Hospital 
where he was admitted for five days 
because his heart was not working properly.  An attempt to 
obtain clinical records for the Veteran's claimed in service 
hospitalizations should be made.  

Additionally, in a February 2007 statement the Veteran 
reported that after service he was seen by a private doctor 
and was told that he had an irregular heart beat.  He 
reported that he was checked every three months by Dr. 
Serlano.  Complete information regarding this clinician and 
the treatment provided was not stated.  He also stated that 
in late 1946, he got sick at work and was seen by his company 
doctor, Fillip Morris.  Complete information regarding the 
treatment by his company doctor also was not provided.  The 
Veteran indicated that he was taken to the VA Halloran 
hospital and had six months of outpatient treatment.  The 
record contains records from the VA facility in Halloran 
showing that in August 1946, the Veteran applied for 
outpatient care, as well as treatment records dated beginning 
in 1947.  The Veteran reported that when his company moved to 
New York in 1961, he went to Dr. Rutherford and was checked 
every three months, and that after 15 years, his company 
moved to Georgia and he was checked at the Papp clinic by Dr. 
Giles for five years.  No additional information was 
provided.  He stated that then after he retired and moved to 
Florida he went to VA and was sent to the Riviera Beach 
facility.  Records of treatment from that facility have not 
been requested.   He reported that in 1995 he went to the new 
VA hospital in West Palm Beach, and records from that 
facility dated beginning in 1995 have been associated with 
the claims file.  

As to the VA treatment reported by the Veteran, the Board 
notes that the Veteran has identified enough information to 
perform a search for such records.  See 38 C.F.R. § 
3.159(c)(2)(i) (2008)  It is further noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, 
the Board finds that a remand is necessary so a reasonable 
effort can be made to search for these records and any other 
pertinent VA treatment records so 
they can be associated with the Veteran's VA claims folder.  
Likewise as to the private records identified by the Veteran, 
as VA has been put on notice of records that may be probative 
to the claim, a remand to obtain them is necessary.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact all appropriate service 
records' depositories to obtain any 
additional service treatment records of 
the Veteran that may be available, to 
include clinical records from the 
Schofield Barracks in Hawaii in 1943 and 
Camp Pickett Hospital in Virginia in 
October 1945.   

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that 
he identify the full names of any 
clinicians, complete facility names, 
addresses, and approximate dates of 
treatment for a heart disorder on 
provided VA Form(s) 21- 4142 for private 
treatment he has reported after service 
from Dr. Serlano, Dr. Morris, Dr. 
Rutherford, and Dr. Giles.  He should 
also report the name and address of his 
employer and complete information 
concerning treatment provided to him by 
his employer's physician.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file the Veteran's treatment reports from 
all sources identified.  Notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.  

3.  Request copies of any VA medical 
records of treatment of the Veteran from 
the Halloran VA facility dated in 1946, 
the Riviera Beach Florida VA facility 
dated from 1981 until 1995, and the West 
Palm Beach VA facility dated from 2007 
forward.  

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

